PER CURIAM.
As the state candidly concedes, the defendant’s rule 3.800 motion for additional credit for time served was incorrectly denied below, see State v. Mancino, 714 So.2d 429 (Fla.1998), because the court records, including the defendant’s jail card, see Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999), demonstrate on their face that he was in fact entitled to an additional *873364 days credit for the time he served in the Dade county jail prior to the revocation of probation upon which he was eventually sentenced to the state prison. Mancino, 714 So.2d at 429; Hidalgo, 729 So.2d at 984. The order under review is therefore reversed and the cause remanded to effect this additional credit.